              Case 2:19-cv-00800-TLN-KJN Document 5 Filed 05/06/19 Page 1 of 2

 1   Seyfarth Shaw LLP
     Jonathan L. Brophy (SBN 245223)
 2   jbrophy@seyfarth.com
     2029 Century Park East, Suite 3500
 3   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 4   Facsimile: (310) 201-5219
 5   SEYFARTH SHAW LLP
     Timothy M. Rusche (SBN 230036)
 6   trusche@seyfarth.com
     Christopher Im (SBN 312838)
 7   cim@seyfarth.com
     601 South Figueroa Street, Suite 3300
 8   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 9   Facsimile: (213) 270-9601
10   Attorneys for Defendants
     ROHR, INC., HAMILTON SUNDSTRAND and
11   UNITED TECHNOLOGY CORPORATION
12

13                                 UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15

16   NATHANIEL MORGAN, an individual,              Case No. 2:19-at-350
     and on behalf of others similarly situated,
17                                                 (Solano Superior Court Case No.
                      Plaintiff,                   FCS052589)
18
              v.                                    DEFENDANTS’ CORPORATE
19                                                  DISCLOSURE STATEMENT
     ROHR, INC., a corporation; HAMILTON
20   SUNDSTRAND, a corporation, d/b/a
     COLLINS AEROSPACE; UNITED
21   TECHNOLOGY CORPORATION, a
     corporation; and DOES 1 through 50,
22   inclusive,
23                    Defendants.
24

25

26

27

28


                           DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT
     56368985v.1
              Case 2:19-cv-00800-TLN-KJN Document 5 Filed 05/06/19 Page 2 of 2

 1   TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
 2   CALIFORNIA AND TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 3            Pursuant to Federal Rule of Civil Procedure Rule 7.1(a), Defendants Rohr, Inc.,
 4   Hamilton Sundstrand Corporation and United Technologies Corporation, certify as
 5   follows:
 6            1.    Rohr, Inc. is wholly owned by United Technologies Corporation.
 7            2.    Hamilton Sundstrand Corporation is wholly-owned by United Technologies
 8   Corporation.
 9
              3.    United Technologies Corporation has no parent corporation, and no publicly
10
     held corporation owns 10% or more of its stock.
11

12

13   DATED: May 6, 2019                         SEYFARTH SHAW LLP
14

15                                              By:
                                                      Timothy M. Rusche
16                                                    Jonathan L. Brophy
                                                      Christopher Im
17
                                               Attorneys for Defendants
18                                             ROHR, INC., HAMILTON SUNDSTRAND
                                               and UNITED TECHNOLOGY
19                                             CORPORATION
20

21

22

23

24

25

26

27

28
                                                  1
                            DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT
     56368985v.1
